Citation Nr: 0924862	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-38 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2000 to 
August 2001.  The Veteran also served twenty years in the 
Army National Guard. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which, in pertinent part, denied entitlement 
to service connection for PTSD.

In March 2009, the Veteran testified before an Acting 
Veterans Law Judge at the RO.  A transcript of the hearing is 
of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

3.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and any 
diagnosis of PTSD was made based on an unverified account of 
in-service events given by the Veteran.

4.  The Veteran is not shown to have PTSD as a result of 
events during military service.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in May 2004.  Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in June 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in February 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claims.  Subsection (b)(3) 
was also added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  38 C.F.R. § 3.159 (b)(3) 
(2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in July 
2007.  Any deficiency in that notice regarding the assignment 
of any disability rating or effective date, on these facts, 
such omission is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  Because 
the Board's decision herein denies the claim for service 
connection now under consideration, no disability rating or 
effective date is being, or is to be, assigned; accordingly, 
there is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
RO requested the Veteran's service treatment records from the 
Adjutant General of the Ohio National Guard, however the 
response consisted of the Veteran's DD-214 and National Guard 
Points History Statement. The Veteran was also notified of a 
request to Personnel Information Exchange System (PIES) which 
also yielded no results stating that the disposition of the 
service medical records is unknown.  Requests for service 
treatment records were made from the Veteran in November 
2002, June 2004, July 2004, August 2004, July 2007and three 
pages of service records were submitted.  An October 2007 RO 
Memorandum details the multiple requests for service 
treatment records and concludes that all efforts have been 
exhausted and further attempts would be futile.  His service 
personnel records, records from the Social Security 
Administration (SSA), and all relevant private and VA 
treatment records pertaining to his claimed disability have 
been obtained and associated with his claims file.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See  Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provide that corroboration must, and can only, be found in 
the service records." Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor," Dizoglio, 9 Vet. App. 
at 166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence," Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence." Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).

Factual Background

The Veteran contends that he currently suffers from PTSD, as 
a result of stressful events during active service.  
Considering the claim for service connection for PTSD, in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.

As previously noted, the Veteran's service medical records 
were not available. However, the Veteran did submit a 
December 1989 periodic examination which is silent for any 
psychiatric abnormalities.

The Veteran's DD Form 214 indicates the Veteran's principal 
duty was as a combat engineer.  The Veteran's record of 
assignments includes Platoon Leader from June 1986 to October 
1987, Company Commander from August 1990 to April 1995, and 
Engineer Staff Officer from April 1995 to May 1995.  
Additionally, the Veteran's personnel records show foreign 
service from April 1994 to May 1994 in Hohenfels, Germany.  

In a June 2004 PTSD questionnaire, the Veteran did not 
disclose any description of the event or events which he 
experienced during military service which he felt contributed 
to his current claim for service connection for PTSD.  
Instead, the Veteran wrote, "information classified, cannot 
disclose any details."

In a July 2004 letter from the VA Veteran's Center in 
Charleston, West Virginia, the social worker stated that the 
Veteran requested counseling for PTSD due to constant 
thoughts of the deaths that he participated in and witnessed 
while in service in Central America as a combat engineer and 
company operations commander.  He complained of explosive 
anger problems that caused failed marriages and cost him 
several jobs.  Also, he claimed to have major sleep problems, 
with the inability to rest and relax.  The social worker 
noted that progress notes from that session and others 
clearly indicated major impairments in social and industrial 
settings and a diagnosis of PTSD.  The social worker also 
noted that while participating in a counseling group, the 
Veteran stated that he had dreams of actual trauma events 
involving snakes in the jungles and the killing of rebel 
forces.  He recalled he witnessed the deaths of three rebels 
who attacked him and his Central American counterpart with 
knives.  His mental evaluation consisted of extreme anxiety, 
depression, and anger.  He was noted to have above average 
intelligence with appropriate speech, tone and rational 
thought processes.  His memory function was intact but he was 
quickly bored and quick to anger with incompetence and 
ignorance that he perceives from others.  He claimed to re-
experience the trauma events he participated in dreams, daily 
thoughts, and times of "mini" flashbacks.  He reported 
persistent avoidance of stimuli associated with his military 
tour and emotional numbing. 

In a statement dated in November 2004, the Veteran claimed 
that one of his guys, Santiago, was killed when they drove 
into an ambush in July 1999.  The Veteran also stated that he 
was shot at more than once during the mission, but that the 
mission was classified and is today.  He requested that 
Santiago's death was confirmed as the stressor. 

In a December 2004 VA progress note, the Veteran was self 
referred to the clinic for a psychiatric evaluation.  He 
stated he was diagnosed with PTSD and taking medication, but 
complained of still being unable to sleep.  He reiterated his 
account of the ambush, and added that he had seen some 
terrible things and done some terrible things that were not 
documented, but did occur.  He stated that he was a Major 
involved with classified information, but that this was all 
not documented.  He reported that due to the recent Iraq War, 
things have started up more, and he has more intrusive 
thoughts.  He indicated that he had been unemployed since 
leaving the military because he cannot get along well with 
people.  He avoids them.  He explained that he had been 
married three times, and was living off his savings.  He 
complained of startle response, and withdrawing from social 
life, but affirmed that he has had no inpatient psychological 
hospitalizations.  He also stated that he was referred to the 
psych hospital when he was in Honduras.  The physician 
diagnosed PTSD and depression with psychotic features. 

In another Veteran's statement dated in January 2005, he 
stated that he was with Joint Task Force Esteli, and, while 
in a convoy, was ambushed where two military members were 
killed, one with the last name Santigo.  At that same time, 
in July 1999, the Veteran received a letter from CSA 
International that he had been fired, and another letter that 
stated that his spouse had filed for divorce, and he lost 
custody of his son.  The Veteran recalled that after the 
ambush, he was sent to Honduras for treatment, arrived in 
Honduras on July 22, 1999, and left on July 30,1999.  He was 
treated by Dr. Col. Lee, while there.  The ambush occurred in 
Nicaragua.  The Veteran included a copy of his passport 
showing travel between the two countries. 

In November 2005, the Veteran was granted Social Security 
disability for PTSD and right shoulder impairment.  The 
Social Security records were primarily made up of the 
Veteran's VA treatment records already included in the file. 

VA progress notes dated between December 2004 and August 2007 
reveal continuous treatment for PTSD with medication and 
occasional therapy. 

In a February 2008 statement submitted by fellow serviceman, 
D.V., she stated that the Veteran deployed with the Ohio Army 
National Guard as part of Task Force Esteli during the summer 
of 1999.  He deployed to Nicaragua, and possibly Honduras, 
Panama, and other countries.  During that period of time, she 
served as a Public Affairs Officer for the Ohio National 
Guard, and discovered the information during the late summer 
of 1999. 

The Veteran also submitted a letter from a former co-worker 
stating that she used to work with him in a manufacturing 
company.  She recalled that at the time he was working there, 
he was also attending college and an officer in the National 
Guard.  He spoke up at meetings, trained employees, and 
worked well with suppliers and management.  After he left the 
company, she would hear from him periodically until they lost 
touch.  They made contact again in March 2006 and she noticed 
he had changed.  He was not able to share details as to what 
he had experienced but it was obvious that it had affected 
him deeply.  He told her he had insomnia, and stayed up most 
of the night watching movies.  He was very anxious and easily 
startled.  He told her he had to concentrate on controlling 
his anger, and found it easier to avoid being around people 
than trying to deal with them.  She stated she had visited 
him one other time since then and he was still the same.  She 
continued to hear from him every couple of months, and noted 
that he has adapted his life so that he is at least 
comfortable with his circumstances. 

In January 2008, the Veteran underwent a private 
psychological evaluation.  The Veteran stated that he was 
called up to active duty and sent to Nicaragua from April 
1999 to October 1999, and was "in and out" of the country 
during that time.  He stated that he went in a humanitarian 
service mission for relief following Hurricane Mitch, and 
that he was supposed to build a couple of schools, medical 
clinics, roads, and a baseball field.  At the time, there as 
a medium-threat combat zone, so he went in and the 
Sandinistas were the enemy.  He had three incidents with 
them.  The first incident occurred when he drove into an 
ambush and two men in his command were killed in front of 
him, both were Nicaraguan soldiers.  He reported the second 
incident occurred when they shot at his vehicle.  The third 
incident occurred when there was a sniper.  He recalled that, 
as the commanding office, he wrote the reports and was told 
to take them out of the report by the two-star General 
Valenzuela.  He stated that in June 1999 his company entered 
into Guatemala to pick up a Special Forces soldier and a body 
because they were not supposed to be there.  He remembered 
having to do things that he regretted, including ordering the 
8 men who ambushed them to be killed, and making a deal with 
Daniel Ortega to trade food in exchange for not being shot 
at.  Subjectively, the Veteran complained of nightmares, 
flashbacks, exaggerated startle, loss of interest, guilt and 
worthlessness, and only sleeping on medication.  The Veteran 
expressed that his difficulties became gradually worse after 
leaving Nicaragua.  He denied ever receiving inpatient 
treatment at a psychiatric facility, but did state he had 
weekly group therapy sessions for a year at his local VA and 
two individual sessions at the VA center.  He also stated 
that he has high blood pressure, arthritis, bursitis, 
tendonitis, and his right shoulder has two torn tendons and 
two torn muscles. 

After a psychiatric evaluation, the physician diagnosed PTSD 
and major depressive disorder.  The physician noted that the 
Veteran was a divorced male who had suffered from significant 
psychopathology since exposure to combat-related traumatic 
events while stationed in Nicaragua.  He continued to re-
experience the traumatic events, avoids stimuli associated 
with the trauma, and experiences physiological symptoms 
consistent with a diagnosis of PTSD.  The severity of his 
psychological disorder was in the severe range, and his level 
of impairment functioning due to the traumatic events was 
also in the severe range.  The Veteran exhibited symptoms 
consistent with a diagnosis of major depression that is 
moderate in severity and recurrent.  He has experienced a 
loss of pleasure and interest in activities he used to enjoy 
and experienced feelings of guilt and worthlessness, 
psychomotor agitation, extreme sleep difficulty, appetite 
problems, and irritability.  The mental status examination 
revealed severe impairment in remote memory, moderate 
impairment in immediate memory, moderate impairment in recent 
memory, and mild impairment in concentration.

In March 2009, the Veteran testified at a Board hearing.  At 
the hearing, the Veteran described being deployed to 
Nicaragua and providing relief after Hurricane Mitch by 
building and establishing a base camp, operation center that 
would hold a battalion size of approximately 700 people, 
security for the camp, two schools, two medical clinics, and 
put in five miles of road.  The Veteran stated that he 
completed all of his missions while there, although the 
commander, Lieutenant Colonel Alan Rogers, did not show up 
for about 60 days.  One of the main incidents that bothered 
the Veteran was going to a cigar company outside of the area 
of operations.  It was not secured and there were no patrols 
there, and he was ambushed.  Two of the Veteran's people were 
killed at that time.  The Veteran also stated that because of 
the hurricane there were dead bodies everywhere, and he was 
involved in moving some of them.  The Veteran claimed that 
one of his first flashbacks is upon seeing snakes as the 
snakes in Nicaragua were vicious and deadly.  The Veteran 
explained that upon exiting the military he was unable to 
find a job because of his nervousness, and that he had lost 
contact with his son, and all but two people from before.  He 
stated he had to take medication to keep from dreaming about 
the incidents from when he was deployed, and that he has 
problems concentrating and expressed a desire to get back to 
normal. 

Analysis

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires the veteran to have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory", i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Notwithstanding the Veteran's current diagnoses of PTSD, in 
this case, the claim must be denied because objective 
evidence does not show that the Veteran engaged in combat 
with the enemy, and there is otherwise no credible evidence 
that any of the Veteran's claimed in-service stressors 
occurred.

The Veteran's DD Form 214 does not reflect any awards or 
decorations typically associated with combat.  The Board 
points out that no other objective indication of combat been 
provided.  In other words, combat has not been established by 
objective, competent, and factual evidence of record.  See 
VAOPGCPREC 12-99 at p. 4.  Consequently, the occurrence of 
the Veteran's claimed stressors cannot be established on the 
basis of his assertions, alone.  The record must contain 
evidence that corroborates the occurrence of his alleged 
stressors.

In this case, there simply is no evidence to corroborate the 
occurrence of the Veteran's alleged in-service stressors.  As 
noted above, the service personnel records do not show that 
the Veteran served in Nicaragua as alleged by the Veteran.  
While the Veteran has submitted the statement of D.V. 
indicated that he was deployed to Nicaragua, and possible 
Honduras and Panama, no corroborating evidence was submitted 
with that statement.  Again, the official service personnel 
records, which have been obtained, do not support the 
assertions of service in Nicaragua, Honduras or Panama.  The 
Board notes that the Veteran has not provided sufficient 
details to warrant any additional attempts to independently 
verify the occurrence of the claimed stressful events, and 
has not provided any other objective evidence-to include 
statements from other witnesses, numbers and full names of 
causalities witnessed, or any additional unit designations to 
the company level-to establish the occurrence of the claimed 
in-service stressful event.  Although the Veteran submitted a 
statement from a fellow serviceman, the Public Affairs 
Officer, the statement only recalled that the Veteran was 
deployed, but did not verify any of his claimed in-service 
incidents.

In light of the foregoing evidence, the Board must conclude 
that there is no there is no verified or verifiable stressor 
to support the claim.  Simply stated, combat has not been 
established, the occurrence of none of the Veteran's specific 
in-service stressful experiences has been corroborated by 
credible evidence, and the evidence provided by the Veteran 
does not present any basis for further developing the record 
in this regard.

Furthermore, although the Veteran was diagnosed with PTSD by 
VA social worker, J. C., M.A. M.S.W., in March 2004 and 
private psychologist, T.G., Ph.D., in January 2008, such 
diagnosis is based on an account of unverified stressors 
reported by the veteran.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  The fact remains 
that, in this case, there is no verified or verifiable 
stressor to support the claim.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran in connection with the 
appeal.  The Board does not doubt the sincerity of the 
Veteran's belief that he has PTSD as a result of events 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). Consequently, the lay 
assertions as to the nature, onset, or etiology of his 
claimed PTSD disability have no probative value. 

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


